NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 17a0204n.06

                                         No. 16-3228

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

ZHEN ZHU WENG,                                         )
                                                                           FILED
                                                                       Apr 05, 2017
                                                       )
                                                                  DEBORAH S. HUNT, Clerk
       Petitioner,                                     )
                                                       )
                                                              ON PETITION FOR REVIEW
v.                                                     )
                                                              FROM     THE    UNITED
                                                       )
                                                              STATES    BOARD     OF
JEFF B. SESSIONS, Attorney General,                    )
                                                              IMMIGRATION APPEALS
                                                       )
       Respondent.                                     )
                                                       )


BEFORE: GIBBONS, COOK, and KETHLEDGE, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Zhen Zhu Weng appeals the Board of

Immigration Appeals’ (“BIA”) denial of his motion to reopen proceedings on the basis of

ineffective assistance of counsel. Weng alleges that he did not file an individual asylum claim—

and instead sought to remain in the United States by filing a derivative claim to his wife’s

asylum application—based on his attorney’s faulty advice. Additionally, he claims that any time

bar that might preclude his claim should be equitably tolled due to his attorney’s deficient

performance.

       Assuming, without deciding, that Weng was entitled to equitable tolling, the BIA did not

err in refusing to reopen proceedings because Weng cannot make out a prima facie claim to

relief. Therefore, we affirm the BIA’s decision to deny Weng’s motion to reopen.
No. 16-3228, Weng v. Sessions


                                               I.

       Zhen Zhu Weng, a native of the People’s Republic of China, entered the United States

illegally in January 2009. Weng entered the United States from Mexico and initially settled in

San Diego. Around this same time, Weng met his future wife, Meirong Zhang.

       Zhang is also a native of the People’s Republic of China. After being proselytized to by a

friend, Zhang began attending an underground church in March 2008. Zhang testified that she

became a Christian while living in China and attended church every Sunday until December 21,

2008. That day, her underground church was raided by local authorities and Zhang was detained

for seven days. During her detention, Zhang claims that she was twice slapped by the police.

Zhang decided to leave China because she feared further persecution for her Christian faith.

Like her husband, she used a “snakehead” to illegally enter the United States from Mexico.

       After meeting Zhang, Weng, too, became a Christian. The couple married and moved to

New York City. In May 2011, they moved to Murfreesboro, Tennessee, and, that December,

they had a baby boy. Subsequently, via the Chinese consulate, they sent their baby back to

China to live with his grandparents because, as Zhang testified, she was “very inexperienced.”

(Administrative Record [A.R.] at 167.)

       Shortly after arriving in the United States, Weng and Zhang received notices to appear.

At their initial appearance on November 24, 2009, Weng and Zhang conceded removability, but

sought asylum, withholding of removal, and protection under the Convention Against Torture

(“CAT”).

       On May 22, 2013, Zhang and Weng appeared before an immigration judge (“IJ”) in

Memphis, Tennessee. Weng did not file an individual application for asylum; instead, he sought

to remain via a derivative claim to his wife’s application. The IJ asked Weng’s counsel if he was



                                               2
No. 16-3228, Weng v. Sessions


planning to file an individual application and if Weng understood that he could not stay as a

derivative applicant if Zhang was granted only withholding of removal or CAT protection.

Counsel answered that this was his understanding.

           The IJ denied Zhang’s application for asylum, withholding from removal, and request for

relief under CAT and ordered Zhang and Weng removed to China. Zhang and Weng appealed to

the BIA. On May 13, 2013, the BIA affirmed the IJ’s decision, assuming, without deciding, that

Zhang was credible,1 but agreeing that she had not demonstrated past persecution or a well-

founded fear of future persecution if she returned to China. Zhang and Weng did not timely

appeal the BIA’s decision to this court, but subsequently sought to file an out-of-time petition.

We denied that petition because we found no evidence to support their claim that the BIA

decision was mailed to their counsel’s old address.

           On December 15, 2015, after retaining new counsel, Weng filed a motion to reopen the

proceedings as to his removal, alleging ineffective assistance of counsel. Weng raised two

claims of deficient performance—one premised on his former counsel’s failure to inform Weng

that he should file an independent claim and the other based on counsel’s failure to inform him

and Zhang of the BIA’s adverse decision, which resulted in the couple’s missing the deadline to

appeal their case to this court. On December 30, 2015, Weng filed his own application for

asylum in which he alleged fear of future persecution because of his Christian faith. On March

4, 2016, the BIA denied Weng’s motion to reopen. It found “no merit” to his claim that he

became aware only recently that he could have filed an independent asylum application. (A.R. at

742.) Further, the BIA found that Weng had not shown due diligence in pursuing his rights as

more than two years had passed since the IJ inquired about Weng submitting an individual

asylum application. The BIA also reached the merits of Weng’s motion to reopen and found
1
    The IJ found that Zhang was incredible.

                                                  3
No. 16-3228, Weng v. Sessions


that, even if his motion to reopen were not time barred, Weng had not offered sufficient evidence

to support his claim that he would suffer persecution upon his return to China. This appeal

followed.

                                                II.

       Generally, we review the denial of a motion to reopen for an abuse of discretion. Sako v.

Gonzales, 434 F.3d 857, 863 (6th Cir. 2006) (citing INS v. Abudu, 485 U.S. 94, 107 (1988)). We

“must possess a ‘definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors.’” Id. (quoting

Balani v. INS, 669 F.2d 1157, 1160 (6th Cir. 1982)). “In determining whether the Board abused

its discretion, this Court must decide whether the denial of [the] motion to reopen . . . was made

without a rational explanation, inexplicably departed from established policies, or rested on an

impermissible basis such as invidious discrimination against a particular race or group.” Id.

(alterations in original) (quoting Allabani v. Gonzales, 402 F.3d 688, 675 (6th Cir. 2005)).

       Where, however, the motion to reopen claims ineffective assistance of counsel, that claim

is reviewed de novo. Id. (citing Allabani, 402 F.3d at 676). In such cases, the applicant “carries

the burden of establishing that ineffective assistance of counsel prejudiced him or denied him

fundamental fairness.” Id. (quoting Allabani, 402 F.3d 676); see also Denko v. INS, 351 F.3d
717, 724 (6th Cir. 2003).

                                                III.

       Motions to reopen removal proceedings must be brought within 90 days of a final

administrative order of removal being issued. Barry v. Mukasey, 524 F.3d 721, 723 (6th Cir.

2008) (citing 8 U.S.C. § 1229a(c)(7)(C)(i) and 8 C.F.R. § 1003.2(c)(2)). Weng did not bring his




                                                 4
No. 16-3228, Weng v. Sessions


motion within this time, but an applicant may seek to have the filing period equitably tolled.2 Id.

at 724. Here, however, the BIA found that Weng failed to exercise due diligence in pursuing his

claim. It rejected his argument that he did not realize until recently that he could have filed an

independent application and highlighted that more than two years had passed since the IJ asked

Weng whether he would be filing an independent application. We need not determine whether

Weng was entitled to equitable tolling of his motion to reopen, however, because, even assuming

that he was, the BIA properly denied his motion to reopen.

         The Supreme Court has identified three independent grounds upon which the BIA may

deny an alien’s motion to reopen. “First, it may hold that the movant has not established a prima

facie case for the underlying substantive relief sought.” Abudu, 485 U.S. at 104. “Second, the

BIA may hold that the movant has not introduced previously unavailable, material evidence . . .

or, in an asylum application case, that the movant has not reasonably explained his failure to

apply for asylum initially.” Id. at 104–05 (internal citations omitted). And lastly, “in cases in

which the ultimate grant of relief is discretionary (asylum, suspension of deportation, and

adjustment of status, but not withholding of deportation), the BIA may leap ahead, as it were,

over the two threshold concerns (prima facie case and new evidence/reasonable explanation),

and simply determine that even if they were met, the movant would not be entitled to the

discretionary grant of relief.” Id. at 105.

         Here, the BIA found that Weng had not “offered evidence with his motion to support his

claim that he would suffer persecution upon his return to China on account of his religion” and



2
 “Strictly defined, equitable tolling is [t]he doctrine that the statute of limitations will not bar a claim if the plaintiff,
despite diligent efforts, did not discover the injury until after the limitations period had expired.” Barry v. Mukasey,
524 F.3d 721, 723 (6th Cir. 2008) (alteration in original) (quoting Tapia-Martinez v. Gonzales, 482 F.3d 417, 422
(6th Cir. 2007)). This court considers five factors when determining whether to apply equitable tolling to time-
barred claims, one of which is the petitioner’s diligence in pursuing his or her rights. Id. (quoting Ajazi v. Gonzales,
216 F. App'x 515, 518 (6th Cir. 2007)).

                                                              5
No. 16-3228, Weng v. Sessions


went on to find that “he [had] not met his burden to prima facie demonstrate that he will likely

suffer mistreatment amounting to persecution upon his return to China based on his practice of

Christianity to warrant reopening his removal proceedings.” (A.R. at 742.) It further noted that

Weng had not “presented evidence to establish a material change in circumstances or country

conditions” sufficient to warrant reopening. (Id.) These findings do not constitute an abuse of

discretion on the part of the BIA.

       The BIA was correct to find that Weng’s claim failed because he did not include a new or

independent asylum application, or any other evidentiary documentation, with his motion to

reopen, leaving it totally unsupported. The relevant regulation provides: “A motion to reopen

proceedings for the purpose of submitting an application for relief must be accompanied by the

appropriate application for relief and all supporting documentation.” 8 C.F.R. § 1003.2. Here,

Weng’s motion to reopen and his attached affidavit are completely devoid of any facts that

would support even a prima facie finding that he might be entitled to relief. Nowhere does either

mention any facts relating to his fear of returning to China because of his Christian faith.

       Further, even though the BIA did not have to consider Weng’s I-589 application, see 8

C.F.R. § 1003.2(c), which was filed more than two weeks after his motion to reopen, it appears

that it did so anyway and still denied his motion. Again, the BIA was within its discretion to do

so. Weng did not become a Christian until after he emigrated from China. Thus, he cannot

demonstrate past persecution on account of his religion, precluding him from a presumption that

he will suffer future persecution. See Hua Tu Lin v. Holder, 412 F. App’x 848, 855 (6th Cir.

2011). To succeed, then, Weng would need to show that he has a “well-founded fear of future

persecution, which must be both subjectively genuine and objectively reasonable.” Mapouya v.

Gonzales, 487 F.3d 396, 412 (6th Cir. 2007) (internal citations and quotation marks omitted).



                                                 6
No. 16-3228, Weng v. Sessions


An applicant cannot rely, however, on “speculative conclusions or mere assertions of fear of

possible persecution, but instead must offer reasonably specific information showing a real threat

of individual persecution.” Id. (quoting Mateo v. Gonzales, 217 F. App’x 476, 484 (6th Cir.

2007)).

          As the BIA found, Weng’s statement regarding his fear of future prosecution is

generalized and non-specific. In it, Weng states only that he is Christian, would continue to be

one in China, and that, based on information from his wife and unnamed friends, he believes that

unregistered religious groups are subject to intimidation, harassment, and detention.        This,

without more, is insufficient to reverse the BIA’s decision to deny Weng’s motion to reopen.

See INS v. Doherty, 502 U.S. 314, 323 (1992) (“Motions for reopening of immigration

proceedings are disfavored for the same reasons as are petitions for rehearing and motions for a

new trial on the basis of newly discovered evidence.”). Weng cannot demonstrate that the BIA’s

decision was without rational explanation, that it explicably departed from established policies,

or that it rested on any impermissible basis. Allabani, 402 F.3d at 675.

          Lastly, Weng claims that his motion to reopen should be granted because his former

counsel was deficient in failing to provide him and Zhang with sufficient notice of the BIA’s

decision denying her claim to relief. However, the mere loss of appellate rights is insufficient to

demonstrate prejudice. Sako, 434 F.3d at 864; see also Denko, 351 F.3d at 724; Huicochea–

Gomez v. INS, 237 F.3d 696, 699–700 (6th Cir. 2001). Instead, the applicant must show that,

had he taken the appeal, he would be entitled to remain in the United States. Sako, 434 F.3d at

864.   Weng’s motion to reopen, however, stated only that his former attorney’s deficient

performance “deprived [him] of the opportunity to argue [his] case before the Court of Appeals.”




                                                7
No. 16-3228, Weng v. Sessions


(A.R. at 772.) This, without more, is insufficient to warrant a finding of prejudice or a reopening

of the proceedings.

                                               IV.

          For the reasons stated above, we affirm the BIA’s decision to deny Weng’s motion to

reopen.




                                                8